WILKINSON, Chief Judge,
dissenting:
I respectfully dissent. The majority encroaches on congressional authority by *117erecting standing hurdles so high as to effectively excise the citizen suit provision from the Clean Water Act. The majority also departs from other circuits by refusing to consider the claims of a citizen living within the known discharge range of a polluting industrial facility. Article III does not command this evisceration of the Act’s protections, and separation-of-powers principles positively oppose it.
Appellant Citizens Local Environmental Action Group (CLEAN) accuses Gaston Copper Recycling Corporation of pumping illegal chemical concentrations from its smelting plant into Lake Watson on over five hundred occasions. From Lake Watson, Gaston Copper’s discharge flows to Boggy Branch, through Bull Swamp Creek, and onto the E disto River. The South Carolina Department of Health and Environmental Control (DHEC) has stated publicly that Gaston Copper’s discharge will flow to the Edisto, 16.5 miles downstream. Yet only four miles away, Wilson Shealy swims and fishes with his grandchildren in a lake next to his home that is fed by Bull Swamp Creek.1
The majority would require Shealy to present laboratory tests to prove both the existence of injury in fact and its traceability to Gaston Copper. Alternatively, the majority would postpone Shealy’s claim until his lake becomes-so polluted as to show “observable negative impact.” Ante at 113-14. Nothing in Article III suggests that our jurisdiction hinges on such elevated standards of proof.
“[T]he law of Article] III standing is built on a single basic idea — the idea of separation of powers.” Allen v. Wright, 468 U.S. 737, 752, 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984). But today’s holding is an expansive act, not one of restraint. This case is not, as the majority implies, simply “a vehicle for the vindication of the value interests of concerned bystanders.” Valley Forge Christian College v. Americans United for Separation of Church & State, 454 U.S. 464, 473, 102 S.Ct. 752, 70 L.Ed.2d 700 (1982) (internal quotation marks omitted). Shealy is not a roving ombudsman seeking to right environmental wrongs wherever he might find them. He is a real person who owns a real home and lake in close proximity to Gaston Copper. The company’s discharge violations thus affect the concrete, particularized legal rights of this specific, actual citizen— an issue “traditionally thought to be capable of resolution through the judicial process.” Allen, 468 U.S. at 752, 104 S.Ct. 3315 (internal quotation marks omitted). By turning away this garden-variety Clean Water Act claim, the court overshoots standing doctrine’s legitimate constitutional boundaries to gut a legislative act and thwart the will of representative government.
The majority’s failure to uphold Gaston Copper’s obligations also “profoundly affect[s] the lives, liberty, and property” of those, like Shealy, who count on the quality of their waters. Valley Forge, 454 U.S. at 473, 102 S.Ct. 752. The Clean Water Act commands that companies such as Ga-ston Copper shall not discharge dangerous chemical concentrations into our nation’s waters, and grants citizens in the path of that efflux a cause of action to control it. See 33 U.S.C. § 1365. The “injury required by Article] III may exist solely by virtue of statutes creating legal rights, the invasion of which creates standing.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 578, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992) (internal quotation marks omitted). Yet the majority’s super standing requirement renders Shealy’s legal rights — and hence Gaston Copper’s legal obligations — null in all but word.
There is also a practical drawback. Today’s holding sets courts up for the litigation of scientific facts as a matter of standing — -facts unnecessary to the ultimate *118questions presented in these cases. Under the majority’s regime, standing requirements will assume a complicated life of their own. As defendants concentrate on undermining plaintiffs’ claims of injury or traceability, courts should now prepare for threshold “battles of the experts” over matters of degree. What concentration of a given dissolved chemical is sufficient to cause “observable negative impact”? To what extent does a given -toxin cause injurious health effects? The exhaustive exposition and proof of such matters will create expensive, lengthy sideshows to the straightforward issue under the Clean Water Act — namely, whether a defendant is violating its discharge permit.
It may be that CLEAN’S interpretation of Gaston Copper’s discharge permit is incorrect and that the company thus has not violated the Clean Water Act. But that is a merits question. Unlike the majority, I believe that Wilson Shealy — and hence appellant CLEAN — has standing to pursue that question. I would reverse the judgment of the district court.
I.
Lost in the majority’s rendition of the record is a simple reality: Gaston Copper has been accused of violating its discharge permit, its discharge affects or has the potential to affect the waterway for 16.5 downstream miles, and Wilson Shealy sits a mere four miles from the mouth of the discharge pipe. Whether we characterize the harm as the actual pollution of the waterway, Shealy’s reasonable fear and concern, or Gaston Copper’s threat to the waterway is unimportant. Shealy has proven injury in fact. In holding otherwise, the majority ignores facts in the record, averts its gaze from this downstream citizen’s legitimate health and environmental concerns, and raises the bar for all citizens seeking relief from their neighbors’ pollution.
The record is replete with evidence that Gaston Copper is fouling its receiving waters. The plaintiffs submitted discharge monitoring reports spanning four years of Gaston Copper’s operations, which they claim show over five hundred violations of the company’s discharge limits — including its limits for copper, cadmium, zinc, lead, and pH. The plaintiffs also offered evidence as to the adverse health and environmental effects of these chemicals. For example, copper is particularly toxic to aquatic organisms and can prevent spawning in fish, while cadmium and lead cause a variety of adverse human health effects including neurological damage and cancer. Indeed, EPA and DHEC developed the company’s permit limits pursuant to a statutory command to protect public health, fish, and wildlife and to “allow recreational activities in and on the water.” 33 U.S.C. § 1312(a).
Furthermore, the plaintiffs submitted evidence that these exceedences could and did cause environmental degradation. Ga-ston Copper failed fully forty-one whole effluent toxicity tests in the forty-nine months between March 1991 and March 1995 — tests that consist of placing small organisms in samples of the effluent and counting the number that sicken.2 Even the company’s own studies showed elevated quantities of copper, cadmium, lead, and mercury in sediment taken from the facility’s receiving waters and unnatural metals concentrations in the tissue of fish. Gaston Copper’s permit exceedences thus bear a direct relationship to the river’s downstream health.
The majority stresses that Gaston Copper’s annual studies found no “apparent degradation” of macroinvertebrate life and *119that downstreams ediment concentrations were “less than previous years” and “similar to values seen throughout South Carolina.” Ante at 111-12. These studies,however, present only year-to-year comparisons. They thus show at most that Gaston Copper is not performing worse than in previous years, not that its current discharge has no injurious effect. The facility’s past violations do not immunize Gaston Copper’s current defalcations. As for the comparison to other locations in South Carolina, the Clean Water Act requires Gaston Copper not to meet other denominators, but to discharge at safe levels established by its permit.
Moreover, Gaston Copper’s discharge affects or can affect a significant distance downstream. Although the majority persistently denies that the plaintiffs submitted any evidence on this score — and implies that Gaston Copper’s discharge may never leave Lake Watson — the record establishes the company’s potential downstream plume with unusual specificity. In the comment period for Gaston Copper’s own permit a DHEC representative answered one downstream property owner’s query as follows:
[Q:] I own property where Bull Swamp goes into the Edisto River, and I’d like to know, would the runoff go that far?
[A:] Yes, the runoff will go to Boggy Branch to Bull Swamp to thfe Ed-isto River. The confluence of Bull Swamp and [the] Edisto River is 16.5 miles.
The citizen who submitted this query knew full well the “truism that water flows downstream.” Ante at 115 n. 8. Indeed, this property owner’s question and DHEC’s response presuppose such downstream flow. Common sense dictates that the question had a further purpose: to determine just how far downstream Ga-ston Copper’s discharge would affect property owners. And the clear implication of DHEC’s response is that Gaston Copper’s illegal discharges can impact the receiving waterway for a good distance downstream — well past Shealy’s property and on down to the Edisto River itself. In fact, Shealy’s lake and home lie much closer to Gaston Copper than to the Edisto River.
The majority claims that “there are thirty-one ponds .between Bull Swamp Creek and [Shealy’s] lake,” as if to negate the implication of the lake’s proximity to Ga-ston Copper. Ante at 110 n. 2. But since the evidence shows that Gaston Copper’s discharge can reach Shealy’s lake, the number of “intervening ponds,” ante at 115, is simply irrelevant. Indeed, Shealy’s uncontroverted testimony established at trial that chemicals from the plant had been found in his lake. Shealy explained that DHEC employees had visited his property, analyzed his water quality, and reported the presence of copper, zinc, nickel, iron, and PCBs — the same chemicals the plant has in the past released in its wastewater.
Shealy has limited his use and enjoyment of his lake out of concern for the quality of its water. As he testified at trial: “I limit the fish I can eat, I limit the amount of time that I let my children and grandchildren swim in the water.” He claimed that he would catch and eat more fish if he could be more confident that his lake were not polluted, and that he would let his children and grandchildren swim in the lake more often. He further testified that others had referred to his lake as “the polluted pond,” and that this reputation diminished the value of his property.
Shealy’s standing to sue thus does not rest, as the majority suggests, solely on amorphous or generalized concern. Ante at 114. He has shown not only that Ga-ston Copper’s violations harm the waterway, but also that he is “himself among the injured.” Sierra Club v. Morton, 405 U.S. 727, 735, 92 S.Ct. 1361, 31 L.Ed.2d 636 (1972). As the majority recognizes, “[a]esthetic and environmental well-being, like economic well-being, are important ingredients of the quality of life in our soci*120ety.” Id. at 734, 92 S.Ct. 1361; accord Sierra Club v. Simkins Indus., Inc., 847 F.2d 1109, 1113 (4th Cir.1988). The importance of human health concerns is likewise beyond question. And we have direct evidence of Shealy’s nexus 'with these harms, including his location in the recognized path of the Gaston Copper’s discharge and his experience of past pollution from the plant.
Nevertheless, the majority believes that Shealy lacks an injury in fact. Indeed, the majority rejects Shealy’s evidence of past pollution on the sole ground that DHEC’s tests occurred before Gaston Copper purchased the smelting facility in 1990. Ante at 111 n. 3. But this evidence is directly relevant to the question of whether Gaston Copper’s plant is affecting or could affect Shealy’s property. This suit was filed in 1992, not long after Gaston Copper purchased the plant. And from 1990 through 1993 Gaston Copper operated the smelting facility using the very same treatment system to process its wastewater as its predecessor had. The purpose of the injury-in-fact requirement is simply to ascertain whether Shealy’s interests “were actually, or [are] inimminent threat of being, adversely affected by pollution” from this facility. Ante at 113-14. In testifying that the pollution from this exact system has in the past reached his lake, Shealy showed that his current fears are based on much more than “mere speculation.” Ante at 113-14.3
More surprising still is the majority’s denial that Gaston Copper’s discharge even poses a threat to the downstream waterway. “[0]ne does not have to await the consummation of threatened injury to obtain preventive relief. If the injury is certainly impending, that is enough.” Babbitt v. United Farm Workers Nat’l Union, 442 U.S. 289, 298, 99 S.Ct. 2301, 60 L.Ed.2d 895 (1979) (internal quotation marks omitted). The purpose of the imminence requirement, when properly applied, is simply to ensure that the injury is concrete and “not too speculative for Article III purposes.” Defenders of Wildlife, 504 U.S. at 564-65 n. 2, 112 S.Ct. 2130. That is plainly the case here. Gaston Copper’s permit violations ipso facto pose a concrete threat to the receiving waters within the range of its discharge, including the lake on Shealy’s property. By establishing that Gaston Copper is polluting Shealy’s nearby water source, CLEAN has proven an increased risk to its member’s downstream uses. This threatened injury is sufficient to provide injury in fact.4
The majority would, however, require evidence that it can touch and feel before it is willing to acknowledge Shealy’s threatened injury. But the Constitution does not require Shealy to wait until his lake becomes “barren and sterile” or assumes an “unpleasant color and smell” before he may seek relief in court. Ante at 113-14. Nor must Shealy produce tests to prove that his injury is imminent. Indeed, he cannot — for if an injury is threatened it by definition has not yet occurred.
Citizens can rely on circumstantial evidence such as proximity to polluting sources, predictions of discharge influence, and past pollution to prove injury in fact, just as they would to prove any other *121contested issue. To require Shealy to fish individual copper molecules out of his lake and haul them into court serves no useful purpose, spawns complicated collateral litigation, and undermines the protections Congress sought to provide in the Clean Water Act.
II.
The majority’s traceability analysis is equally misguided. “ ‘The fairly traceable’ requirement ... is not equivalent to a requirement of tort causation.” Natural Resources Defense Council v. Watkins, 954 F.2d 974, 980 n. 7 (4th Cir.1992) (quoting Public Interest Research Group v. Powell Duffryn Terminals Inc., 913 F.2d 64, 72 (3d Cir.1990)). Instead, “to demonstrate that they are more than concerned bystanders, plaintiffs need only show that there is a substantial likelihood that defendant’s conduct caused plaintiffs’ harm.” Powell Duffryn Terminals, 913 F.2d at 72 (internal quotation marks omitted). To establish traceability, plaintiffs simply must demonstrate that a discharge has affected or has the potential to affect the specific geographic areas of concern. Watkins, 954 F.2d at 980-81.
I believe that Wilson Shealy, sitting a scant four miles downstream from this smelting plant, is close enough to that facility for a court to infer traceability. But the plaintiffs in this case have gone farther. First, as noted, Shealy testified to the presence of metals in his lake of the type discharged by Gaston Copper — direct evidence that his interest “is or may be adversely affected” by the upstream smelting plant. Ante at 115. Second, the plaintiffs submitted evidence that the company’s discharge will travel 16.5 miles downstream' — well beyond the four-mile point that is Shealy’s lake. CLEAN thus relies on more than just “the proposition that water flows downstream” to prove traceability. Ante at 115 n. 7. Shealy’s testimony, buttressed by objective evidence from DHEC, establishes that his injuries are traceable to Gaston Copper.
The majority opinion holds, however, that Shealy’s injury is not traceable to Gaston Copper’s discharge — again primarily because CLEAN did not submit any laboratory analysis showing “that Gaston Copper’s discharges were present ” in Shealy’s lake. Ante at 115 (emphasis added). This is not the law. I agree that some distinction must be made between plaintiffs who lie within the discharge zone of a polluter and those who are so far downstream that their injuries cannot reasonably be traced to that defendant. Compare Friends of Earth v. Crown Central Petroleum Corp., 95 F.3d 358, 361-62 (5th Cir.1996) (finding an eighteen mile distance “too large to infer causation”), with Friends of the Earth v. Chevron Chemical Co., 900 F.Supp. 67, 75 (E.D.Tex.1995) (finding a two-to-four mile distance sufficient to show causation). But to turn away a citizen who sits in the acknowledged discharge zone of an industrial plant seems more calculated “to negate the strict liability standard of the [Clean Water] Act” than to articulate any meaningful distinction. Powell Duffryn Terminals, 913 F.2d at 73 n. 10. Indeed, to require scientific proof that the discharge has already reached the plaintiff would eliminate the claims of those who are directly threatened but not yet engulfed by a company’s illegal discharge. I cannot believe that Article III bars such concrete disputes from court.
III.
The majority’s approach also splits from the path of our sister circuits in three distinct ways. First, no circuit has required additional scientific proof where there was a direct nexus between the claimant and the area of environmental impairment. In Sierra Club v. Cedar Point Oil Co., for example, the Fifth Circuit held that citizens’ concern about water quality in the Galveston Bay was sufficient to make out an injury in fact where “[t]wo of the affiants live near Galveston Bay and all of them use the bay for recreational activities.” 73 F.3d 546, 556 (5th Cir.*1221996). It was enough that the affiants expressed fear that the discharge ... will impair their enjoyment of these activities because these activities are dependent upon good water quality.” Id.
Other circuits have analyzed such claims in a similarly straightforward manner. For instance, in Friends of the Earth v. Consolidated Rail Corp., the Second Circuit discussed two citizen affidavits that it found “quite adequately satisfy the standing threshold.” 768 F.2d 57, 61 (2d Cir.1985). In the first, a citizen stated that “he passes the Hudson [River] regularly and find[s] the pollution in the river offensive to [his] aesthetic values.” Id. In the second, a father “averred that his children swim in the river, his son occasionally fishes in the river and his family has and will continue to picnic along the river.” Id. Likewise, in United States v. Metropolitan St. Louis Sewer District the Eighth Circuit approved the standing of a citizens’ group whose members alleged that they “visit, cross, and frequently observe” the Mississippi River and “from time to time ... use these waters for recreational purposes.” 883 F.2d 54, 56 (8th Cir.1989).5 In neither of these cases — where the claims of standing were weaker than the one before us — did the court require further specific allegations or evidence of the actual level of pollution in the water body.6
Second, the majority’s virtual silence on the issue of threatened injury is at odds with the wide recognition that threats or increased risk constitute cognizable harm. See, e.g., Cedar Point Oil Co., 73 F.3d at 556 (“That this injury is couched in terms of future impairment rather than past impairment is of no moment.”). Threatened injury is by nature probabilistic and' not susceptible to proof through laboratory analysis. And yet other circuits have had no trouble understanding the injurious nature of risk. See Village of Elk Grove Village v. Evans, 997 F.2d 328, 329 (7th Cir.1993) (“[E]ven a small probability of injury is sufficient to create a case or controversy....”); Mountain States Legal Found. v. Glickman, 92 F.3d 1228, 1234-35 (D.C.Cir.1996) (increased risk of wildfire from certain logging practices constitutes injury in fact).
Third, other circuits have stressed that traceability does not require tort-like causation. See Cedar Point Oil Co., 73 F.3d at 557-58; Natural Resources Defense Council v. Texaco Ref. & Mktg., Inc., 2 F.3d 493, 505 (3d Cir.1993); Powell Duffryn Terminals, 913 F.2d at 72-73. CLEAN has charged (1) that Gaston Copper exceeds its discharge permit limits for chemicals that cause the types of injuries of concern, and (2) that Shealy’s lake lies in the range of that discharge. No court has required additional proof of causation in such a case. Crown Central Petroleum Corp., on which the majority heavily relies, is not to the contrary. See 95 F.3d at 361 (“We emphasize that FOE offered no competent evidence that [the] discharges have made their way to Lake Palestine or would otherwise effect Lake Palestine.” (emphasis added)).
In short, no court has seen fit to restrict citizens such as Wilson Shealy from indicating their legal rights under the Clean Water Act, and many routinely consider similar claims. In finding that this claim fails to confer standing, the majority stands alone.
*123IV.
“We have no more right to decline the exercise of jurisdiction which is given, than to usurp that which is not given.” Cohens v. Virginia, 19 U.S. (6 Wheat) 264, 404, 5 L.Ed. 257 (1821). As a doctrine of restraint, the requirements of standing prevent the courts from deciding abstract questions. My good colleagues, however, have transformed these requirements of restraint into a sword. Wielding this weapon against the obligations of the Clean Water Act, the majority cleaves the Act’s citizen enforcement provision as certainly as by striking it from the statute altogether.
Wilson Shealy presents claims of private damage as concrete as those “matters that were the traditional concern of the courts at Westminster.” Coleman v. Miller, 307 U.S. 433, 460, 59 S.Ct. 972, 83 L.Ed. 1385 (1939) (opinion of Frankfurter, J.). This case satisfies the case-or-controversy requirement of Article III and should be heard on its merits. I would reverse the judgment and remand for a determination of whether Gaston Copper has discharged pollutants in excess of its permit limits.

. Since there is no evidence that Guy Jones and William McCullough used the waterway within this discharge zone, the district court correctly dismissed the claims of appellant Friends of the Earth.


. Although the majority claims that the plaintiffs’ expert "was unable to relate the toxicity tests to the alleged March 1, 1991 Permit water quality effluent limit violations,’’ ante at 111, that expert testified only that he had not cross-checked the two sets of data and therefore that he simply did not know if a relationship existed. Moreover, CLEAN notes that the record data show that eight of the company’s toxicity failures occurred on days when the company also violated its water quality effluent limits.


. The majority denies that these pollutants are traceable to Gaston Copper's predecessor. Ante at 114 n. 6, 115 n. 8. But DHEC’s testing shows that the plant has in the past (1) discharged a pollutant into the upstream waterway (2) of the type that appeared in Shealy’s lake and (3) of the type that causes the injury of which he complains. See ante at 114-15. I am not sure what additional evidence the majority would require.


. Because Shealy “recreated or used a waterway adversely affected or capable of being adversely affected by the defendant’s (Gaston Copper's) conduct,” ante at 116 n. 9, Gaston Copper’s monitoring and reporting violations also cause him injury in fact. CLEAN thus has standing to pursue its monitoring and reporting claims — regardless of whether any actual toxins have yet reached Shealy’s lake— under a straightforward application of this circuit’s precedent in Simkins Industries, 847 F.2d at 1113.


. The citizens in these cases, which were decided before Lujan v. Defenders of Wildlife, satisfy Lujan's requirement that they "be directly affected apart from their special interest in th[e] subject” of the litigation. 504 U.S. at 563, 112 S.Ct. 2130 (internal quotation marks omitted).


. Although the majority leans on the Third Circuit's holding in Public Interest Research Group v. Magnesium Elektron, Inc. (MEI), 123 F.3d 111 (3d Cir.1997), that case does not support today's extension. In MEI, not only did the plaintiffs "not allege in their complaint or affidavits any injury” to the water body of interest, id. at 121, the district court specifically found that the defendant's discharge did not injure and did not threaten that waterway, id. at 116. That express finding foreclosed the recognition of injury and threat of injury that the evidence in this case commands.